PER CURIAM.
This is an appeal from an order summarily denying a motion under rale 3.800(a) of the Florida Rules of Criminal Procedure. The defendant contends that his life sentence for armed robbery was illegal because the information and verdict show that the offense was committed with a weapon, and because the applicable statute allowed for a life sentence only if the offense had been committed with a firearm or a deadly weapon. The trial court denied relief on the ground that the argument had been raised and rejected in previous postconviction motions but did not attach the records of any of the previous proceedings. We conclude that the motion is facially sufficient and we are unable to affirm the summary denial without a record of a previous denial of the claim. Consequently, we reverse with instructions either to attach the records supporting a summary denial of the *390motion or to make a decision on the merits of the defendant’s claim.
Reversed.
ALLEN, WEBSTER and PADOVANO, JJ., concur.